Exhibit 10.1

 

SARA LEE CORPORATION

1998 Long-Term Incentive Stock Plan

Form of Stock Option Grant Notice and Agreement

 

{Participant Name}

 

Sara Lee Corporation (the “Company”) is pleased to confirm that you have been
granted a stock option (an “Option”), effective as of                      (the
“Grant Date”), as provided in this agreement (the “Agreement”):

 

1. Option Right. Your Option is to purchase, on the terms and conditions set
forth below, the following number of shares (the “Option Shares”) of the
Company’s Common Stock, par value $.01 per share (the “Common Stock”) at the
exercise price specified below (the “Exercise Price”).

 

     Number of
Option Shares


--------------------------------------------------------------------------------

  

Exercise Price Per

Option Share

--------------------------------------------------------------------------------

Shares Granted

   _____    $  

 

2. Option. This Option is a non-qualified stock option that is intended to
conform in all respects with the 1998 Long-Term Incentive Stock Plan (the
”Plan”), a copy of which will be supplied to you upon your request, and the
provisions of which are incorporated herein by reference. This Option is not
intended to qualify as an incentive stock option within the meaning of Section
422 of the Internal Revenue Code of 1986, as amended.

 

3. Expiration Date. This Option expires on the tenth anniversary of the Grant
Date (the “Expiration Date”), subject to earlier expiration upon your death,
disability or other termination of employment, as provided below.

 

4. Vesting. This Option may be exercised only to the extent it has vested.
Subject to paragraphs 5 and 6 below, if you are continuously employed by the
Company or any of its subsidiaries (collectively, the “Sara Lee Companies”) from
the Grant Date until the first anniversary of the Grant Date, this Option will
vest with respect to one-third of the Option Shares, and on each subsequent
anniversary of the Grant Date on which you continue to be employed by the Sara
Lee Companies, your Option will vest with respect to an additional one-third of
the Option Shares, until you are 100% vested in your Option on the third
anniversary of the Grant Date.

 

5. Death, Total Disability or Retirement. If you cease active employment with
the Sara Lee Companies, because of your death or permanent and total disability
(as defined under the appropriate disability benefit plan if applicable), the
last day on which this Option may be exercised is the earlier of (a) the
Expiration Date or (b) five years after the date of your death or permanent and
total disability. In the case of your retirement at age 55 or later (or as
otherwise defined under the appropriate retirement benefit plan if applicable),
the last date on which this Option may be exercised is the Expiration Date of
the Option. You are not eligible to receive any Restoration Stock Options
(“RSOs”) following your death, permanent and total disability or retirement.

 

In the event of your death or permanent and total disability, all Option Shares
will vest as of the date of death or the date you are determined to be
permanently and totally disabled. In the event of your retirement, this Option
will continue to vest subject to paragraph 4.

 

6. Involuntary Termination, Voluntary Termination and Non-Severance Event
Termination.

 

(a) Involuntary Termination. If your employment with the Sara Lee Companies is
terminated by the Company or its subsidiaries and you are eligible to receive
severance benefits under the Sara Lee Corporation Severance Plan for Corporate
Officers, the Severance Pay Plan, the Severance Pay Plan for A & B Players, the
Severance Pay Plan for Certain Events or any other written severance plan of the
Sara Lee Companies (collectively, a “Severance Event Termination”), the last day
on which this Option may be exercised is the earlier of (i) the Expiration Date
or (ii) 90 days following the last day of your severance period as defined in
your severance agreement. This Option will continue to vest only through the
last day of your severance period. You are not eligible to receive any RSOs
following the date of your involuntary termination.

 

In the event your employment with the Sara Lee Companies is terminated as a
result of the sale, closing or spin-off of a division, business unit or other
component of the Company, all Options may vest as of the closing date of the
transaction and be exerciseable for six months following the closing date of the
transaction, subject to the provisions of paragraph 5, unless otherwise
determined by the Company. This provision does not apply with respect to any
transaction that would be considered a Change of Control as defined in Article X
of the Plan.



--------------------------------------------------------------------------------

(b) Voluntary Termination and Non-Severance Event Termination. If your
employment terminates (i) for reasons other than your death, permanent and total
disability or retirement or (ii) for any other reason that is not a Severance
Event Termination, (i.e., you voluntarily terminate your employment with the
Sara Lee Companies or your employment is terminated by Sara Lee and you are not
eligible for severance pay under the Company’s severance plans), then this
Option shall terminate 90 days after the date of your termination of employment.
Vesting on this Option ends on the date of your termination of employment. You
are not eligible to receive any RSOs following your Voluntary Termination or
Non-Severance Event Termination.

 

7. Exercise. This Option may be exercised in whole or in part for the number of
shares specified (which in all cases must be at least the lesser of 250 or the
total number of shares outstanding under this Option) in a written notice that
is delivered to the Company or its designated agent and is accompanied by full
payment of the Exercise Price for such number of Option Shares. Payment of the
Exercise Price may be made in cash, or by surrendering or attesting to the
ownership of shares of Common Stock, or a combination of cash and shares of
Common Stock, in an amount or having a combined value equal to the aggregate
Exercise Price for such Option Shares. In connection with any payment of the
Exercise Price by surrender or attesting to the ownership of shares of Common
Stock, proof acceptable to the Company shall be submitted that such previously
acquired shares have been owned by you for at least six months prior to the date
of exercise. Any RSO issued to you for any portion of the Option exercised by
attesting to the ownership of previously acquired shares of Common Stock shall
not exceed the number of Option Shares issuable as a result of such exercise
(determined as though payment in full therefor were being made in cash) less the
number of shares of Common Stock for which attestation of ownership is
submitted. The value of previously acquired shares submitted (directly or by
attestation) in full or partial payment for the Option Shares purchased upon
exercise of the Option shall be equal to the aggregate fair market value (as
defined in the Plan) of such previously acquired shares on the date of the
exercise of the Option. This Option will be considered exercised on the date on
which (a) your written notice of exercise and (b) your payment of the Exercise
Price have both been received by the Company. The RSO may not be exercised until
the date which is at least six months after its Grant Date. The Company reserves
the right to terminate the RSO feature at anytime for any reason. The exercise
of any portion of this Option will be considered your acceptance of all terms
and conditions specified in this Agreement.

 

8. Forfeiture. Notwithstanding anything contained in this Agreement to the
contrary, if you engage in any activity inimical, contrary or harmful to the
interests of the Company, including but not limited to: (1) competing, directly
or indirectly (either as owner, employee or agent), with any of the businesses
of the Company, (2) violating any Company policies, (3) soliciting any present
or future employees or customers of the Company to terminate such employment or
business relationship(s) with the Company, (4) disclosing or misusing any
confidential information regarding the Company, or (5) participating in any
activity not approved by the Board of Directors which could reasonably be
foreseen as contributing to or resulting in a Change of Control of the Company
(as defined in the Plan) (such activities to be collectively referred to as
“wrongful conduct”), then (i) this Option, to the extent it remains unexercised,
shall terminate automatically on the date on which you first engaged in such
wrongful conduct and (ii) you shall pay to the Company in cash any financial
gain you realized from exercising all or a portion of this Option within the six
month period immediately preceding such wrongful conduct. For purposes of this
paragraph 8, financial gain shall equal, on each date of exercise during the six
month period immediately preceding such wrongful conduct, the difference between
the fair market value of the Common Stock on the date of exercise and the
Exercise Price, multiplied by the number of shares of Common Stock purchased
pursuant to that exercise (without reduction for any shares of Common Stock
surrendered or attested to) reduced by any taxes paid in countries other than
the United States to acquire and or exercise and which taxes are not otherwise
eligible for refund from the taxing authorities. By accepting this Option, you
consent to and authorize the Sara Lee Companies to deduct from any amounts
payable by the Sara Lee Companies to you, any amounts you owe to the Company
under this paragraph 8. This right of set-off is in addition to any other
remedies the Company may have against you for your breach of this Agreement.

 

9. Rights as a Stockholder. You will have no rights as a stockholder with
respect to any Option Shares until and unless ownership of such Option Shares
has been transferred to you.

 

10. Option Not Transferable. This Option will not be assignable or transferable
by you, other than by will or by the laws of descent and distribution, and will
be exercisable during your lifetime only by you (or your legal guardian or
personal representative). If this Option remains exercisable after your death,
subject to paragraphs 5 and 7 above, it may be exercised by the personal
representative of your estate or by any person who acquires the right to
exercise such Option by bequest, inheritance or otherwise by reason of your
death.

 

11. Transferability of Option Shares. Option Shares generally are freely
tradeable in the United States. However, you may not offer, sell or otherwise
dispose of any Option Shares in a way which would: (i) require the Company to
file any registration statement with the Securities and Exchange Commission (or
any similar filing under state law or the laws of any other country) or to amend
or supplement any such filing or (ii) violate or cause the Company to violate
the Securities Act of 1933, as amended, the Securities Act of 1934, as amended,
the rules and regulations promulgated thereunder, any other state or federal
law, or the laws of any other country. The Company reserves the right to place
restrictions on Common Stock received by you pursuant to this Option.



--------------------------------------------------------------------------------

12. Conformity with the Plan. This Option is intended to conform in all respects
with, and is subject to all applicable provisions of, the Plan. Inconsistencies
between this Agreement and the Plan shall be resolved in accordance with the
terms of the Plan. By your acceptance of this Agreement, you agree to be bound
by all of the terms of this Agreement and the Plan.

 

13. No Rights to Continued Employment. Nothing in this Agreement confers any
right on you to continue in the employ of the Sara Lee Companies or affects in
any way the right of any of the Sara Lee Companies to terminate your employment
at any time with or without cause.

 

14. Miscellaneous.

 

(a) Amendment or Modification. The grant of this Option is documented by the
minutes of the Committee, which records are the final determinant of the number
of shares granted and the conditions of this grant. The Committee may amend or
modify this Option in any manner to the extent that the Committee would have had
the authority under the Plan initially to grant such Option, provided that no
such amendment or modification shall impair your rights under this Agreement
without your consent. Except as in accordance with the two immediately preceding
sentences, this Agreement may be amended, modified or supplemented only by an
instrument in writing signed by both parties hereto.

 

(b) Governing Law. All matters regarding or affecting the relationship of the
Company and its stockholders shall be governed by the General Corporation Law of
the State of Maryland. All other matters arising under this Agreement shall be
governed by the internal laws of the State of Illinois, including matters of
validity, construction and interpretation. You and the Company agree that all
claims in respect of any action or proceeding arising out of or relating to this
Agreement shall be heard or determined in any state or federal court sitting in
Chicago, Illinois, and you agree to submit to the jurisdiction of such courts,
to bring all such actions or proceedings in such courts and to waive any defense
of inconvenient forum to such actions or proceedings. A final judgment in any
action or proceeding so brought shall be conclusive and may be enforced in any
manner provided by law.

 

(c) Successors and Assigns. Except as otherwise provided herein, this Agreement
will bind and inure to the benefit of the respective successors and permitted
assigns of the parties hereto whether so expressed or not.

 

(d) Severability. Whenever feasible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision will be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of this
Agreement.

 

SARA LEE CORPORATION